IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT JACKSON

                    SEPTEM BER SESSION, 1997


DOCK BATTLES,            )
                                                          FILED
                              C.C.A. NO. 02C01-9611-CR-00423
                         )                                September 23, 1997
      Appellant,         )
                         )                                Cecil Crowson, Jr.
                         )    SHELBY COUNTY               Appellate C ourt Clerk
VS.                      )
                         )    HON. JOHN P. COLTON, JR.
STATE OF TENNESSEE,      )    JUDGE
                         )
      Appellee.          )    (Habeas Corpus)



              ON APPEAL FROM THE JUDGMENT OF THE
               CRIMINAL COURT OF SHELBY COUNTY


FOR THE APPELLANT:            FOR THE APPELLEE:

DOCK BATTLES, PRO SE          JOHN KNOX W ALKUP
MLRC, 6000 State Road         Attorney General and Reporter
Memphis, TN 38134
                              DEBORAH A. TULLIS
                              Assistant Attorney General
                              425 5th Avenue North
                              Nashville, TN 37243

                              JOHN W. PIEROTTI
                              District Attorney General

                              ALANDA HORNE
                              Assistant District Attorney General
                              Criminal Justice Complex, Suite 301
                              201 Poplar Street
                              Memphis, TN 38103



OPINION FILED ________________________

AFFIRMED PURSUANT TO RULE 20

DAVID H. WELLES, JUDGE
                                 ORDER

      The Appellant appeals as of right from the trial court’s dismissal of

Appellant’s petition for habeas corpus relief. The trial court determined that the

petition did not allege grounds which would warrant habeas corpus relief, and

dismissed the petition without appointing counsel or conducting an evidentiary

hearing. W e affirm the dism issal.



      The petition alleges essentially that the sentencing court erroneously

sentenced the Appellant and that he has not received appropriate credit for time

he served while awaiting trial. Habeas corpus relief is available only if the

judgment restraining the petitioner is void or the petitioner’s sentence has

expired. The allegations contained in this petition, even if true, establish neither

of these grounds.



      W e conclude that the evidence does not preponderate against the finding

of the trial judge and that no error of law requiring a reversal of the judgment is

apparent on the record. Based upon a thorough reading of the record, the briefs

of the parties, and the law governing the issues presented for review, the

judgment of the trial court is affirmed in accordance with Rule 20 of the Court of

Criminal Appeals of Tennessee.



                                 ____________________________________
                                 DAVID H. WELLES, JUDGE




                                        -2-
CONCUR:



___________________________________
JOE B. JONES, PRESIDING JUDGE


___________________________________
JOE G. RILEY, JUDGE




                              -3-